DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant’s arguments submitted 7/28/2022  have been considered but are moot based on new prior art rejections detailed below.

The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 8 – 15)

The Applicant states Page 10 “ even assuming (without) conceding that Liao somehow disclose “an indication of which one of the two or more quality levels is a recommended quality level for each segment” Lia still fails to disclose or suggest, “when the recommended quality level for each segment is lower than the requested quality level based on a complexity level of the each segment satisfying a threshold”

Phillips US 2017/0055007) teaches an encoding complexity threshold  metric;
see e.g. [0037] “... an encoding complexity calculation or mapping may be performed for each segment represented in memory, i.e., a quality value may be determined for each virtually represented segment. Based on the quality in a given resolution grouping form a client’s requested segment, optimal segments determined according to a suitable encoding complexity threshold metric may be delivered to the client regardless of which segment the client actually requested in contrast to delivering segments based on calculated bandwidth ...”
see e.g. [0031] “ ... Example subscriber end stations or client devices may comprise ABR client devices and/or non ABR client device ... Microsoft Silverlight Smooth Streaming, HTTP streaming for instance, Dynamic Adaptive Streaming over HTTP or DASH, HTTP Live Streaming or HLS, HTTP Dynamic Streaming or HDS, etc., 
see e.g. [0041] “ ... video complexity may be calculated by an entity based on a Mean Opinion Score or MOS for a media file (or a section thereof) ...” ;


The Applicant in arguments appears to criticize the DASH protocol with respect to an “indication” and/or “recommendation.

Szucs (2020/0213371) states:
[0077] “ ... receiving .. an indication of a recommend highest bit rate estimate with which the data maybe streamed under current network conditions ...”
. [0077] “ ... indication may be based on or specify one of plural content versions available form the UE ...”
[0096] “ ... media bit rates (e.g. media formats or quality levels ...”
[0067] “  ... DASH/HTTP protocol, an HLS protocol, and RTP protocol

Hence, the Applicant’s arguments that one of ordinary skill in the art can’t provide recommendations with the DASH protocol in inaccurate and improper. The Applicant has merely made a product management decision instructing one of ordinary skill in the art to be an automaton in order to overcome prior art rejections. MPEP 2143.03 states:

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 15 – 19, and 22 are rejected under 35 USC 103 as being unpatentable over Liao (US 2016/0050246) in view of Phillips (US 2017/0055007) and in further view of Szucs (US 2020/0213371
Regarding claim 1, Liao discloses a method comprising:
receiving, from a user device, a request to receive a version of a video stream at a requested quality level (Liao; Liao teaches the conventional process of a user device  comprising a DASH client may utilize an media description file (MDP )to request a version of a video stream associated with a quality level (e.g. bitrate, resolution, etc.)
see e.g. [0008] “ ... Each representation stored by the media server is divided into segments  that can be accessed individually by the client via HTTP Get or partial GET requests ... The MPD contains information relating to the bitrate, resolution, and/or other characteristics of each representation ...”)
The Examiner notes the Applicant’s invention as detailed in the specification relies on DASH protocol for the feature above
receiving information indicating complexity levels of a plurality of segments of the video stream (Liao; Liao teaches the conventional process of a media server receiving quality measure data which includes complexity data comprising a mean opinion score (MOS);
see e.g., [0010] “ ... The media server may acquire the information to compute the quality measures by analyzing the video content at the pixel level and/or  extracting information from the codec during compression ...”
see e.g. [0009] “ ... Quality related information may be added to different encode versions of various media components, and across segments and subsegments of the various representations and sub-representations. The added quality information allows more advance rate-adaption algorithms for DASH clients ...”);

generating a playlist for the user device, wherein information in the playlist comprises (Liao; Liao teaches the conventional process of generating and MPD ( i.e. playlist) see e.g. [0010] “ ... quality information is included in the MPD filed and generated by the media server ...”) :
a sequence of the plurality of segments of the video stream (Liao;
see e.g. [0026] “ a media presentation description (MPD) from an HTTP server ... a media presentation  made up of a plurality of ordered media segments ... ordered media segments ...”), and
for one or more segments of the plurality of the segments (Liao; see e.g. [0026]):
two or more access locations corresponding to two or more quality levels (Liao; Liao teaches URIs (i.e. access locations) associated with the various representations associated with quality levels;
see e.g. [0026] “ ... the MPD contains URIs for the same media content at different representations, referred to as representations, and includes for each representation a bitrate and a quality measure ...”),
and
 an indication of which one of the two or more quality levels is a recommended quality level for each segment , the recommended quality level for the each segment is lower than the requested quality level (Liao; Liao teaches Mean Opinion Score (i.e. MOS and analogous to a complexity level can be utilized as recommendation and/or indicator as to determine which version of media should be consumed by a client device;
see e.g. [0009] “ ... Quality related information may be added to different encode versions of various media components, and across segments and subsegments of the various representations and sub-representations. The added quality information allows more advance rate-adaption algorithms for DASH clients ...”
see e.g. [0010] “ ... video MOS (mean opinion score) .. included in the MPD file and generated by the media server ...”
The selection of particular a particular segment associated with a corresponding MOS indicator  may result in the recommended quality level for each segment being lower than the requested quality level);
and based on the request, sending the playlist to the user device (Liao;
see e.g. [0010] “ ... The resulting quality measures are then signaled to the client via the MPD files ...”).
Liao does not expressly disclose:
wherein  based on a complexity level of the each segment satisfying a threshold;
However in analogous art Phillips discloses:
wherein  based on a complexity level of the each segment satisfying a threshold (Phillips; Phillips teaches an encoding complexity threshold  metric;
see e.g. [0037] “... an encoding complexity calculation or mapping may be performed for each segment represented in memory, i.e., a quality value may be determined for each virtually represented segment. Based on the quality in a given resolution grouping form a client’s requested segment, optimal segments determined according to a suitable encoding complexity threshold metric may be delivered to the client regardless of which segment the client actually requested in contrast to delivering segments based on calculated bandwidth ...”
see e.g. [0031] “ ... Example subscriber end stations or client devices may comprise ABR client devices and/or non ABR client device ... Microsoft Silverlight Smooth Streaming, HTTP streaming for instance, Dynamic Adaptive Streaming over HTTP or DASH, HTTP Live Streaming or HLS, HTTP Dynamic Streaming or HDS, etc.), 
see e.g. [0041] “ ... video complexity may be calculated by an entity based on a Mean Opinion Score or MOS for a media file (or a section thereof) ...” );
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao with Phillips’ encoding complexity threshold metric. The motivation being the combined solution provides for increased efficiencies in delivering video to client devices.
As evidence of the rationale with respect to indication, Szucs discloses:
 an indication of which one of the two or more quality levels is a recommended quality level for each segments (Szucs;
see e.g. [0077] “ ... receiving .. an indication of a recommend highest bit rate estimate with which the data maybe streamed under current network conditions ...”
see e.g. [0077] “ ... indication may be based on or specify one of plural content versions available form the UE ...”
see e.g. [0096] “ ... media bit rates (e.g. media formats or quality levels ...”)

see e.g. [0067] “  ... DASH/HTTP protocol, an HLS protocol, and RTP protocol)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao with Szucs indicator scheme. The motivation being the combined solution provides for increased efficiencies in delivering content to client devices.

Regarding claim 2, Liao in view of Phillips and in further view of Szucs disclose the method of claim 1, further comprising:
selecting for download, based on the complexity levels, one of a plurality of versions of the segments of the video stream (Liao; Per Independent claim 1 the manifest file provides for selecting  one of a plurality of versions of the segments of the vide stream based on a particular mean opinion score;
see e.g. [0009] “ ... Quality related information may be added to different encode versions of various media components, and across segments and subsegments of the various representations and sub-representations. The added quality information allows more advance rate-adaption algorithms for DASH clients ...”
see e.g. [0010] “ ... video MOS (mean opinion score) .. included in the MPD file and generated by the media server ...”).
Regarding claim 3.   Liao in view of Phillips and in further view of Szucs disclose the method of claim 1, wherein the two or more access locations comprise at least one of a uniform resource locator, an Internet address, or a file address (Li;
see e.g. [0026] “ ... the MPD contains URIs for the same media content at different representations, referred to as representations, and includes for each representation a bitrate and a quality measure ...”)

Regarding claim 5, Liao in view of Phillips and in further view of Szucs disclose the method of claim 1, wherein the complexity level of the each segment of the plurality of segments is based on content of each segment (Liao; Per independent claim 1, the MOS is generated per segment basis where the segment is parcel of content;
see e.g. [0009] “ ... Quality related information may be added to different encode versions of various media components, and across segments and subsegments of the various representations and sub-representations. The added quality information allows more advance rate-adaption algorithms for DASH clients ...”).
Regarding claim 6, Liao in view of Phillips and in further view of Szucs discloses the method of claim 1, wherein the playlist further comprises data indicating a degree of correlation between the complexity levels of the plurality of segments and a plurality of versions of the segments of the video stream (Liao; Per independent claim 1 Liao teaches the quality indicator comprising  MOS which is correlated across segments of the video stream when the MOS is generated and/or calculated;
see e.g., [0010] “ ... The media server may acquire the information to compute the quality measures by analyzing the video content at the pixel level and/or  extracting information from the codec during compression ...”
see e.g. [0009] “ ... Quality related information may be added to different encode versions of various media components, and across segments and subsegments of the various representations and sub-representations. The added quality information allows more advance rate-adaption algorithms for DASH clients ...”
see e.g. [0010] “ ... video MOS (mean opinion score) .. included in the MPD file and generated by the media server ...”).
Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 16,   Liao in view of Phillips and in further view of Szucs disclose the method of claim 15, wherein the requesting to receive the one or more segments of the plurality of segments at the quality level that is lower than the requested quality level is based on a network condition (Liao’s scheme is based upon varying network conditions;
see e.g. [0008] “ ... the client may wish to decrease the bitrate and resolution when network conditions deteriorate ...”
see e.g. [0015] “ ... the dynamics of available network bandwidth ...”
see e.g. [0016] “The client may try to maximize the overall quality of video stream under the bandwidth constraints and minimize the quality variations over time ... “)
. Regarding claim 17,    Liao in view of Phillips and in further view of Szucs disclose  the method of claim 15, wherein the two or more access locations comprise at least one of a uniform resource locator, an Internet address, or a file address (Liao;
see e.g. [0026] “ ... the MPD contains URIs for the same media content at different representations, referred to as representations, and includes for each representation a bitrate and a quality measure ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Begen’s conventional metadata comprising URLs. The motivation being the combined solution provides for increased efficiencies in video stream processing.
Regarding claim 18, Liao in view of Phillips and in further view of Szucs disclose the method of claim 15, wherein the playlist further comprises data indicating that other segments, of the plurality of segments, are to be provided at the requested quality level (Liao; Per independent claim 15 the manifest comprises data with respect to other segments based on multiple representations as the requested quality level;
see e.g., [0010] “ ... The media server may acquire the information to compute the quality measures by analyzing the video content at the pixel level and/or  extracting information from the codec during compression ...”
see e.g. [0009] “ ... Quality related information may be added to different encode versions of various media components, and across segments and subsegments of the various representations and sub-representations. The added quality information allows more advance rate-adaption algorithms for DASH clients ...”)
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 22, Liao in view of Phillips and in further view of OH disclose the method of claim 19, wherein the high service level playlist indicates that a high service level version of a different segment of the video stream is to be used for the high service level playback of the video stream (The combined invention provides for varying service level playlists per OH and where the playlists span across segments of video streams per Liao;
ee e.g. Liao, [0008] “ ... Each representation stored by the media server is divided into segments  that can be accessed individually by the client via HTTP Get or partial GET requests ... The MPD contains information relating to the bitrate, resolution, and/or other characteristics of each representation ...”
see e.g. Liao ,[0009] “ ... Quality related information may be added to different encode versions of various media components, and across segments and subsegments of the various representations and sub-representations. The added quality information allows more advance rate-adaption algorithms for DASH clients ...”
see e.g. OH, [0971] “... service level information in ... the URL of the DASH MPD for each service  ...”
see e.g. OH,  [0972] “ ... DASH adaption set or a DASH Representation ...”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao with OH’s service level scheme associated service levels with playlists. The motivation being the combined invention provides for increased efficiencies in delivering services to client devices
Claim 21 is rejected under 35 USC 103 as being unpatentable over Liao in view of Phillips and in further view of Szucs and in further view of Joong (US 2017/0171578)
Regarding claim 21, Liao in view of Phillips and in further view of Szucs disclose the method of claim 19, wherein the manifest file comprises different playlists corresponding to different network conditions (Liao; The manifest comprises representations and/or playlists directly associated with  bandwidth constraints (i.e. network conditions);
see e.g. [0010] “ ... quality related information is then used to help determine the requested representation given the bandwidth constraints and quality requirements ...”)
	As evidence of the above rationale, Joong discloses:
wherein the manifest file comprises different playlists corresponding to different network conditions (Joong;
see e.g. [0061] “ ... a manifest to be generated based on network and/or device conditions ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao with Joong’s manifest generation scheme. The motivation being the combined solution provides for increased efficiencies in delivering services to client devices.

Claims 4 and 20 are rejected under 35 USC 103 as being unpatentable over Liao in view of Phillips and in further view of Szucs and in further view of Loheide (US 2019/0132627)
Regarding claim 4, Liao in view of Phillips and in further view of Szucs disclose the method of claim 1, Liao does not expressly disclose wherein the recommended quality level is determined further based on  service level with the user device .
However in analogous art Loheide discloses:
wherein the recommended quality level is determined further based on service level with the user device (Loheide;
see e.g. [0056] “ ... manifest based on geo location, preferences and service level ...”
see e.g. [0063] “ ... Various formats of the plurality of live input stream manifests or playlists, may include, but are not limited to, DASH and HLS ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao with Loheide’s service level scheme. The motivation being the combined solution provides for increased efficiencies in delivering content to client devices.

Regarding claim 20, Liao in view of Phillips and in further view of  Szucs disclose the method of claim 19, but does not expressly disclose  wherein the sending the lower service level version of the at least one segment is based on a network condition
However in analogous art Loheide service levels (Loheide;
see e.g. [0056] “ ... manifest based on geo location, preferences and service level ...”
see e.g. [0063] “ ... Various formats of the plurality of live input stream manifests or playlists, may include, but are not limited to, DASH and HLS ...”:

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao with Loheide’s service level scheme. The motivation being the combined solution provides for increased efficiencies in delivering content to client devices.


Liao in view of Phillips and in further view of Szucs and in further view of Loheide disclose wherein the sending the lower service level version of the at least one segment is based on a network condition (The combined solution provides for associated service levels with various encoding rates which may be utilized based on various network conditions;
see e.g. [0008]  Liao “ ... the client may wish to decrease the bitrate and resolution when network conditions deteriorate ...”
see e.g. Liao [0015] “ ... the dynamics of available network bandwidth ...”
see e.g. Liao [0016] “The client may try to maximize the overall quality of video stream under the bandwidth constraints and minimize the quality variations over time ...”)

Claims 7- 9 are rejected under 35 USC 103 as being unpatentable over Li (US 2018/0035140) in view of Begen (US 2015/0023404) and in further view of Phillips (US 2017/0055012) and in further view of OH (US 2016/0315991)
Regarding claim 7, Li discloses a method comprising:
receiving, from a user device, a request to receive a requested-quality version of a video stream (Li; Li teaches a client device is readily available via adaptive bit rate streaming able to generate a request for a segment of a video stream at a particular bit rate (i.e. quality;
see e.g. [0036] “ ... ABR enabled system, a media content item (e.g. a particular movie, sportscast, etc.( is typically sub divided into temporal segments ... each temporal segment is encoded at multiple bit ratesf in order to provide each temporal segment ast different perceptual playback quality levels ...””
see e.g. [0033] “ ... a request from a client device ... Encoded content 114 includes multiple representations 431-1, 431-2, ...., 431-n of Movie A that are encoded at a different bit rate than the other representations ...  ” );
determining a quality of the requested-quality version and a complexity of a segment of the video stream (Li; Li teaches the determination of quality level indicators associated with the segment of the video stream where one quality level indicator may be classified as quality ( e.g. mean square error (MSE), peak signal to noise (PSNR), relative degradation) and a complexity comprising mean opinion score (MOS))
 see e.g. [0033] “ ... a quality level indicator is explicitly indicated (e.g., as opposed to be being inferred from the encoding bit rate), with the explicit indication corresponding to a perceptual playback quality metric such as mean square error (MSE), peak signal-to-noise (PSNR), mean opinion score (MOS) ...”
see e.g. [0036] “ ... various quality level indicators include, without limitation, metrics such as mean square error (MSE), peak signal-to-noise ratio (PSNR), mean opinion score (MOS), relative degradation ...”); 
generating, based on the quality of the requested-quality version and the complexity of the segment,  and further based on a service level associated with the user device, an indication that a lower-quality version of the segment has been deemed acceptable for presentation, wherein the lower-quality version comprises an encoding bitrate lower than an encoding bitrate of the requested-quality version (Li; The quality indicators comprising quality and complexity provide indicate quality and complexity in tandem with the quality of the various representations (i.e. bitrates) of the video stream and where service levels are realized by subscriber policies;
see e.g. [0033] “ ... a quality level indicator includes a respective QoE metric associated with a segment of a representation of a media content data item, characterized by a particular encoding rate ... content matrix searchable by one or more factors used to characterize segment representations ... metadata for each segment comprises one or more quality level metrics, encoding rate, segment duration, segment size ...”
see e.g. [0054] “ ... the subscriber/user profile data 530 includes, subscriber policy limits for various client devices 531-a, 531b, ... 531-n ... the subscriber policy limits and the like include the various levels of service that define a subscription tier model. For example, service levels define priority tiers, data throughput ranges, data throughput floors or ceilings, and degradation policies associated with the subscription model”
see e.g.  [0019], [0036], [0038] , [0039]
see e.g. [0075] 
see e.g. methodology illustrated in Fig. 8);
generating a manifest file comprising (see e.g. [0033] “ ... manifest file ...”
see e.g. Fig. 1 and 4 illustrating the generation of Manifest 113):
a first playlist for a first service level, first respective versions of a plurality of segments of the video stream (Li; Li explicitly teaches subscriber policies and/or service levels associated with the delivery of video and where the service level parameters impact the quality of service which provides one of ordinary skill in the art to modify the manifest file or conventional description file (e.g. media presentation description) to generate different manifest files comprising a first manifest file (i.e. first play list)

see e.g. [0033] “ ... a quality level indicator includes a respective QoE metric associated with a segment of a representation of a media content data item, characterized by a particular encoding rate ... manifest provides a  content matrix searchable by one or more factors used to characterize segment representations ... metadata for each segment comprises one or more quality level metrics, encoding rate, segment duration, segment size ...”
see e.g. [0036] “ ... the structure of the media content data, along with associated metadata associated with each segment, is contained in a separated structure, referred to above as a  manifest (e.g., manifest data 113 in Figs. 1 and 4) ... includes a respective quality level indicator that explicitly indicates the perceptual playback quality of each segment representation ... a quality level indicator provides  a quantitative characterization of the perceptual playback quality of a segment representation of a client device that has the playback level to achieve the indicated level of quality .. various quality level indicators include ... means square error (MSE), peak signal to-noise ratio (PSNR), mean opinion score (MOS) ...”

see e.g. [0054] “ ... the subscriber/user profile data 530 includes, subscriber policy limits for various client devices 531-a, 531b, ... 531-n ... the subscriber policy limits and the like include the various levels of service that define a subscription tier model. For example, service levels define priority tiers, data throughput ranges, data throughput floors or ceilings, and degradation policies associated with the subscription model” ); and
a second playlist for a second service level, the second playlist comprising  second respective versions of the plurality of segments of the video stream, wherein the second playlist is different from the first playlist, and wherein the second respective versions comprise the lower-quality version of the segment (Li; Per the teaching above a second manifest file associated with a second service level is readily able to be generated and wherein the second versions comprise lower the lower quality version of the segment;
see e.g. [0054] “ ... the subscriber/user profile data 530 includes, subscriber policy limits for various client devices 531-a, 531b, ... 531-n ... the subscriber policy limits and the like include the various levels of service that define a subscription tier model. For example, service levels define priority tiers, data throughput ranges, data throughput floors or ceilings, and degradation policies associated with the subscription model”
see e.g. [0033], [0036], see e.g. [0075]); and
an indication of a degree of correlation between the complexity of the segment and the lower-quality version of the segment  (Liao; Liao teaches Mean Opinion Score (i.e. MOS and analogous to a complexity level can be utilized as recommendation and/or indicator as to determine which version of media should be consumed by a client device;
see e.g. [0009] “ ... Quality related information may be added to different encode versions of various media components, and across segments and subsegments of the various representations and sub-representations. The added quality information allows more advance rate-adaption algorithms for DASH clients ...”
see e.g. [0010] “ ... video MOS (mean opinion score) .. included in the MPD file and generated by the media server ...”
The selection of particular a particular segment associated with a corresponding MOS indicator  may result in the recommended quality level for each segment being lower than the requested quality level; and
sending, to the user device, the manifest file (Li; The generated manifest is inherently transmitted and/or sent to the client device in order that the client device may utilize it (e.g. parsing and processing manifest data) to execute the requests detailed above;
see e.g. [0045] “ ... the client device ... the demux 304 is configured to parse the metadata (e.g., in the packet header or in the manifest) ...”
see e.g. Fig. 3).
Although Li teaches the generation of manifest files, Li does not teach every known type of metadata which can be embedded in the manifest file (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”)  and therefore does not expressly disclose:
the first playlist comprising a first sequence of access locations;
the second playlist comprising a second sequence of access locations;

However in analogous art Begen discloses:
playlists comprising sequence of access locations Begen; Begen within the context of video stream and manifest generation teaches the conventional process of embedding URLs in manifest files;
see e.g.  [0021] “ ... Metadata (e.g., location, such as an URL, or identification of each segment, segment size, quality level, bitrate, timestamp information, etc.) for all segments ... are listed in a manifest ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Begen’s conventional metadata comprising URLs. The motivation being the combined solution provides for increased efficiencies in video stream processing.
Li in view of Begen discloses:
a first playlist for a first service level, the first playlist comprising a first sequence of access locations of first respective versions of a plurality of segments of the video stream (The combined solution provides for the first playlist  which incorporates a first sequence of access locations per Begen’s URL metadata associated with playlists); and
a second playlist for a second service level, the second playlist comprising a second sequence of access locations of second respective versions of the plurality of segments of the video stream, wherein the second playlist is different from the first playlist, and wherein the second respective versions comprise the lower-quality version of the segment (The combined solution provides for the second playlist  which incorporates a second sequence of access locations per Begen’s URL metadata associated with playlists and wherein the second playlist is different from the first playlist while the second respective versions comprise the lower-quality version of the segment );
The Examiner is merely relying on Begen to provide metadata comprising URLs.
As evidence of mean opinion score being equivalent to complexity Phillips discloses:
mean opinion score (Phillips; Phillips with the context of video streaming teaches complexity may be based on mean opinion score;
see e.g. [0041] “ ... video complexity may be calculated by an entity based on a Mean Opinion Score or MOS for a media file (or a section thereof) ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Phillips definition of mean opinion score equating to complexity. The motivation being the conventional definition provides one of ordinary skill in the art the ability to increase efficiencies of network resources associated with video streaming.
The Examiner is merely relying on Phillips to provide clarity with respect to the meaning of mean opinion score (MOS).
As evidence of service level directly associated with manifest files, OH discloses:
Manifest files associated with service levels (OH;
see e.g. [0971] “... service level information in ... the URL of the DASH MPD for each service  ...”
see e.g. [0972] “ ... DASH adaption set or a DASH Representation ...”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with OH’s service level scheme associated service levels with playlists. The motivation being the combined invention provides for increased efficiencies in delivering services to client devices and enhances Li’s subscription policies comprising service levels and tiers.
Regarding claim 8, Li in view of Begen and in further view of Phillips and in further view of OH disclose the method of claim 7, wherein the first sequence of access locations and the second sequence of access locations comprise at least one of a uniform resource locator, an Internet address, or a file address (The combined solution per Begen provides for uniform resource locators;
see e.g.  [0021] “ ... Metadata (e.g., location, such as an URL, or identification of each segment, segment size, quality level, bitrate, timestamp information, etc.) for all segments ... are listed in a manifest ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Begen’s conventional metadata comprising URLs. The motivation being the combined solution provides for increased efficiencies in video stream processing.
Regarding claim 9,   Li in view of Begen and in further view of Phillips and in further view of OH disclose the method of claim 7, further comprising sending, to the user device, the lower-quality version of the segment (The combined solution per Begen provides for generated manifests to be transmitted to the user device so that the user device via metadata in the playlist is readily able to request the lower-quality version of the segment;
see e.g.  [0021] “ ... Metadata (e.g., location, such as an URL, or identification of each segment, segment size, quality level, bitrate, timestamp information, etc.) for all segments ... are listed in a manifest ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Begen’s conventional metadata comprising URLs. The motivation being the combined solution provides for increased efficiencies in video stream processing.
The Examiner is merely relying on Begen to provide metadata comprising URLs.
Claim 10 is rejected under 35 USC 103 as being unpatentable over Li in view of Begen and in further view of  Phillips  and in further view of OH and in further view of Manchester (US 2014/0143823)
Regarding claim 10, Li in view of Begen and in further view of Phillips and in further view of OH disclose the method of claim 7, Li does not expressly disclose wherein the determining the complexity of the segment comprises:
determining a complexity of a frame of the segment.
However in analogous art Manchester discloses:
determining a complexity of a frame of the segment. (Manchester;
see e.g. [0120] “ ... a magnitude of complexity of the segments based on parameters such as : variations of pixel settings within the same frame, setting variations amongst the same pixels across multiple frames ...”):
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Machester’s frame scheme. The motivation being the combined solution provides increased efficiencies in delivering video streams to client devices.
Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Li in view of Begen and in further view of Phillips and in further view of OH and in further view of Carmel
Regarding claim 12, Li in view of Begen and in further view of Phillips and in further view of OH disclose the method of claim 7, Li does not expressly disclose further comprising:
determining, based on motion in the segment, that the lower-quality version has been deemed acceptable.
However in analogous art Carmel discloses:
determining, based on motion in the segment, that the lower-quality version has been deemed acceptable (see e.g. [0073] “ ... quality criterion for a given frame can determined according to certain frame characteristics, such as ...  level of motion ...” see e.g. [0065] “ ... amount of motion ...”
 see e.g. [0068] “ ... motion vector (including coarse motion vector and refined motion vector ...”
see e.g. [0070] “ ... quality criterion  can comprise ... a quality threshold ... a tolerance range ...”
see e.g. [0073] “ ... the same quality criterion can be used for all video frames of an input sequence. Alternatively, different quality criteria can be used for different frames ... different quality criteria can be used according to system level behaviours ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Carmel’s quality determination scheme. The motivation being that the combined solution provides for one of ordinary skill in the art the ability to control the quality of video at a granular level (i.e. frames) and hence improving the consumption of video streams by users
Regarding claim 13,   Li in view of Begen and in further view of Phillips and in further view of OH disclose the method of claim 7, Li does not expressly disclose further comprising: 
determining, based on a compression ratio of an independent frame in the segment, that the lower-quality version of the segment is acceptable for presentation.
However in analogous art Carmel discloses:
determining, based on a compression ratio of an independent frame in the segment, that the lower-quality version of the segment is acceptable for presentation (Carmel; Carmel; Carmel is able to discern between frame types (i.e. I-frame versus P-frame) and Carmel also teaches a compression level (i.e. compression ration) is a function of motion (i.e. activities) associated with a frame
see e.g. [0067] “The term “encoding parameter” (EP) used herein should be construed to cover any of the following compression parameters ... “compression level ...”
see e.g. [0068] “ ... encoding decisions need to be made ... motion vectors (including coarse motion vector and refined motion vector) ...”.
see e.g. [0070] “ ... quality criterion  can comprise ... a quality threshold ... a tolerance range ...”
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Carmel’s compression scheme. The motivation being that the combined solution provides for one of ordinary skill in the art the ability to control the quality of video at a granular level (i.e. frames) and hence improving the consumption of video streams by users
Claims 11 and 14 are rejected under 35 USC 103 as being unpatentable over Li in view of Begen and in further view of Phillips and in further view of OH and in further view of Manchester and in further view of Carmel (US 2019/0158830)
Regarding claim 11, Li in view of Begen and in further view of Phillips and in further view of OH disclose the method of claim 7, Li does not expressly disclose wherein the determining the complexity of the segment comprises determining a complexity of a frame of the segment, and
wherein the determining the complexity of the frame of the segment comprises: 
determining a frame type of the frame; and
determining, based on the frame type of the frame, whether the frame comprises details satisfying a criterion that is based on the frame type of the frame.
However in analogous art Manchester discloses:
wherein the determining the complexity of the segment comprises determining a complexity of a frame of the segment (Manchester;
see e.g. [0120] “ ... a magnitude of complexity of the segments based on parameters such as : variations of pixel settings within the same frame, setting variations amongst the same pixels across multiple frames ...”):
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Machester’s frame scheme. The motivation being the combined solution provides increased efficiencies in delivering video streams to client devices.
Li in view of Begen and in further view of Phillips and in further view of OH and in further view of Manchester does not expressly disclose:
wherein the determining the complexity of the frame of the segment comprises: 
determining a frame type of the frame; and
determining, based on the frame type of the frame, whether the frame comprises details satisfying a criterion that is based on the frame type of the frame.
However in analogous art Carmel discloses:
determining a frame type of the frame (Carmel; Carmel teaches a frame type is determined as it may influence rate control algorithm or a quality criterion;
see e.g. [0065] “ ... taking into consideration ... frame type ...”
see e.g. [0073] “ ... quality criterion for a given frame can determined according to certain frame characteristics, such as, e.g., frame type ...”); and
determining, based on the frame type of the frame, whether the frame comprises details satisfying a criterion that is based on the frame type of the frame (Carmel; Carmel teaches frame types associated with frame characteristics where the frame characteristics comprise a level of motion (i.e. details and activities) which are associated with a quality criterion
see e.g. [0073] “ ... quality criterion for a given frame can determined according to certain frame characteristics, such as ...  level of motion ...” see e.g. [0065] “ ... amount of motion ...”
 see e.g. [0068] “ ... motion vector (including coarse motion vector and refined motion vector ...”
see e.g. [0070] “ ... quality criterion  can comprise ... a quality threshold ... a tolerance range ...”
Carmel teaches various frame types (e.g. independent and dependent frames [ I – frame and P- frame respectively) which inherently provide for the criterion to vary as dependent frames contains motion compensate difference information;
see e.g. [0091] “ ... This frame type is sometime referred to as an I-frame ... other types of frames  ... P – frame, which contains motion-compensated difference information ...” ).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Carmel’s schemes. The motivation being that the combined solution provides for increased efficiencies in providing streaming data to client devices.
Regarding claim 14, Li in view of Begen and in further view of Phillips and in further view of OH disclose the method of claim 7, Li does not expressly disclose wherein the determining the complexity of the segment comprises determining a complexity of a frame of the segment, and
wherein the determining the complexity of the frame of the segment comprises: determining a frame type of the frame; and
determining, based on the frame type of the frame, whether the frame is a frame that comprises video content with details satisfying a criterion, wherein the criterion varies based on the frame type of the frame, and
wherein the determining whether the frame is a frame that comprises video content with details satisfying the criterion comprises:
responsive to a determination that the frame type is dependent frame, determining, based on a compression ratio of the frame, whether the frame is a frame that comprises video content with details satisfying the criterion.
Manchester discloses:
wherein the determining the complexity of the segment comprises determining a complexity of a frame of the segment (Manchester;
see e.g. [0120] “ ... a magnitude of complexity of the segments based on parameters such as : variations of pixel settings within the same frame, setting variations amongst the same pixels across multiple frames ...”):
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Machester’s frame scheme. The motivation being the combined solution provides increased efficiencies in delivering video streams to client devices.
Li in view of Begen and in further view of Phillips and in further view of OH and in further view of Manchester does not expressly disclose:
wherein the determining the complexity of the frame of the segment comprises: determining a frame type of the frame; and
determining, based on the frame type of the frame, whether the frame is a frame that comprises video content with details satisfying a criterion, wherein the criterion varies based on the frame type of the frame, and
wherein the determining whether the frame is a frame that comprises video content with details satisfying the criterion comprises:
responsive to a determination that the frame type is dependent frame, determining, based on a compression ratio of the frame, whether the frame is a frame that comprises video content with details satisfying the criterion.
However in analogous art Carmel discloses:
wherein the determining the complexity of the frame of the segment comprises:
 determining a frame type of the frame (Carmel; Carmel teaches a frame type is determined as it may influence rate control algorithm or a quality criterion;
see e.g. [0065] “ ... taking into consideration ... frame type ...”
see e.g. [0073] “ ... quality criterion for a given frame can determined according to certain frame characteristics, such as, e.g., frame type ...”);; and
determining, based on the frame type of the frame, whether the frame is a frame that comprises video content with details satisfying a criterion, wherein the criterion varies based on the frame type of the frame (Carmel; Carmel teaches frame types associated with frame characteristics where the frame characteristics comprise a level of motion (i.e. details and activities) which are associated with a quality criterion
see e.g. [0073] “ ... quality criterion for a given frame can determined according to certain frame characteristics, such as ...  level of motion ...” see e.g. [0065] “ ... amount of motion ...”
 see e.g. [0068] “ ... motion vector (including coarse motion vector and refined motion vector ...”
see e.g. [0070] “ ... quality criterion  can comprise ... a quality threshold ... a tolerance range ...”
Carmel teaches various frame types (e.g. independent and dependent frames [ I – frame and P- frame respectively) which inherently provide for the criterion to vary as dependent frames contains motion compensate difference information;
see e.g. [0091] “ ... This frame type is sometime referred to as an I-frame ... other types of frames  ... P – frame, which contains motion-compensated difference information ...” ), and
wherein the determining whether the frame is a frame that comprises video content with details satisfying the criterion comprises:
responsive to a determination that the frame type is dependent frame, determining, based on a compression ratio of the frame, whether the frame is a frame that comprises video content with details satisfying the criterion (Carmel; Carmel; Carmel is able to discern between frame types (i.e. I-frame versus P-frame) and Carmel also teaches a compression level (i.e. compression ration) is a function of motion (i.e. activities) associated with a frame
see e.g. [0067] “The term “encoding parameter” (EP) used herein should be construed to cover any of the following compression parameters ... “compression level ...”
see e.g. [0068] “ ... encoding decisions need to be made ... motion vectors (including coarse motion vector and refined motion vector) ...”.
see e.g. [0070] “ ... quality criterion  can comprise ... a quality threshold ... a tolerance range ...”
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Carmel’s scheme. The motivation being that the combined solution provides for one of ordinary skill in the art the ability to control the quality of video at a granular level (i.e. frames) and hence improving the consumption of video streams by users



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449